NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

DENZEL ANDREW ANTHONY HIGDON,                )
DOC #S40263,                                 )
                                             )
              Appellant,                     )
                                             )
v.                                           )         Case Nos. 2D17-2403
                                             )                   2D17-2406
STATE OF FLORIDA,                            )                   2D17-2410
                                             )                   2D17-2412
              Appellee.                      )         CONSOLIDATED
                                             )

Opinion filed April 4, 2018.

Appeal from the Circuit Court for Sarasota
County; Thomas Krug, Judge.

Howard L. "Rex" Dimmig, II, Public Defender,
and Richard P. Albertine, Jr., Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and John M. Klawikofsky,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.


VILLANTI, MORRIS, and BADALAMENTI, JJ., Concur.